IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT



                                         No. 02-30658
                                       Summary Calendar



       MARION W. BYRD, III,

                                                            Plaintiff-Appellant,

                                             versus

       JO ANNE B. BARNHART, COMMISSIONER
       OF SOCIAL SECURITY,

                                                            Defendant-Appellee.


                   Appeal from the United States District Court for
                         the Western District of Louisiana
                             (USDC No. 00-CV-1204)
           _______________________________________________________
                                 January 14, 2003


Before REAVLEY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Marion W. Byrd III appeals the Commissioner’s decision to

deny his claim for disability benefits, and generally argues that the administrative law



       *
               Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
judge (“ALJ”) erred in not evaluating evidence of his mental illness in accordance with

applicable federal regulations. To the extent that the ALJ fell into error, we conclude that

such error did not affect the Commissioner’s decision to deny benefits and therefore did

not affect Byrd’s substantial rights either. Accordingly, the judgment of the district court

is affirmed.

       1.      Under the 1996 Code of Federal Regulations, which both sides agree

governs this dispute, the ALJ must affix a completed “Psychiatric Review Technique

Form” (“PRTF”) to its decision in all cases involving mental disorders. See 20 C.F.R. §§

404.1520a(d)(2), 416.920a(d)(2) (1996). A PRTF describes the claimant’s symptoms and

functional limitations and the effects of treatment. See id. §§ 404.1520a(a), 416.920a(a).

Other courts of appeals have concluded that failure to complete a PRTF is reversible

error. See Montgomery v. Shalala, 30 F.3d 98, 100 (8th Cir. 1994); Stambaugh v.

Sullivan, 929 F.2d 292, 296 (7th Cir. 1991); Hill v. Sullivan, 924 F.2d 972, 975 (10th Cir.

1991) (per curiam). In each of those decisions, however, the ALJ failed to fully consider

evidence of the claimant’s mental impairment. In this case, the ALJ agreed that Byrd had

a severe mental impairment, but nevertheless found that Byrd had “the capacity for a

wide range of light work,” and that his “past work as a janitor did not require the

performance of duties precluded by [his] impairments.” The ALJ relied on the opinion of

an evaluating physician who found that Byrd was able “to engage in some form of

employment,” mental illness notwithstanding. In essence, the ALJ conducted the same

kind of comprehensive examination she would have had she completed the PRTF.

                                             2
Failure to complete the PRTF therefore did not affect Byrd’s substantial rights. See Mays

v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988) (per curiam); cf. Fountain v. R.R. Ret.

Bd., 88 F.3d 528, 532-33 (8th Cir. 1996) (holding that the ALJ’s failure to complete a

PRTF is harmless error where evidence of mental impairment is insubstantial).

      2.     To qualify for disability benefits the claimant must show that he has one of

the impairments listed in appendix 1 to 20 C.F.R., part 404, subpart P. See 20 C.F.R. §§

404.1520, 416.920 (1996). Bipolar disorder is one of the listed impairments, though the

ALJ made no express mention of Byrd being afflicted with it. Section 12.04 to appendix

1 describes “affective disorders.” To qualify under § 12.04, the claimant must have been

diagnosed with one of the conditions described in 12.04A, and exhibit two or more

symptoms listed in 12.04B. Bipolar disorder is included among the conditions in 12.04A.

In affirming the decision of the ALJ, the appeals council concluded that Byrd met the

requirement of 12.04A. The basis for denying benefits was not that Byrd did not have

one of conditions in 12.04A, but instead that he did not show two or more of the

symptoms in 12.04B. In making this latter finding, the ALJ considered all evidence of

the effects of Byrd’s impairments, and there is no suggestion that particular symptoms

unique to bipolar were ignored. Therefore, any error in not mentioning bipolar was

harmless.

      AFFIRMED.




                                            3